                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-7236 PA (ADS)                                   Date: November 18, 2019
Title: Samantha Carter v. City of Hermosa Beach, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO
                      PROSECUTE

        On August 20, 2019, plaintiff Samantha Carter (“Plaintiff”) filed a Complaint
alleging civil rights violations against the City of Hermosa Beach, Hermosa Beach Police
Department, Officer Dove, and Officer Zuber (collectively, “Defendants”). [Dkt. No. 1].
Defendants filed a Motion to Dismiss Civil Rights Complaint, Or in the Alternative, for a
More Definite Statement (“Motion to Dismiss”). [Dkt. No. 7]. The Court held a hearing
on October 9, 2019, at which Plaintiff and defense counsel appeared and presented oral
arguments. [Dkt. No. 15]. On October 10, 2019, the Court granted the Motion to
Dismiss and dismissed the Complaint with leave to amend. [Dkt. No. 16]. Plaintiff was
given leave to amend her Complaint by no later than November 9, 2019 and given the
option to proceed with the complaint in its current form. [Dkt. No. 10]. As of the date
of this order, the Court has not received a First Amended Complaint or any response to
the Order Granting Defendants’ Motion to Dismiss with Leave to Amend from Plaintiff.

         Plaintiff is hereby ORDERED TO SHOW CAUSE why this case should not
be dismissed for failure to prosecute. Plaintiff must file a written response by no
later than December 9, 2019. Plaintiff may respond to this Order to Show Cause by
(a) filing a First Amended Complaint; or (b) filing a statement with the Court indicating
the desire to continue to move forward with the Complaint despite the weaknesses




CV-90 (03/15) – YWD                Civil Minutes – General                       Page 1 of 2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No.: 2:19-7236 PA (ADS)                               Date: November 18, 2019
Title: Samantha Carter v. City of Hermosa Beach, et al.

noted by the Court in the Order Granting Defendants’ Motion to Dismiss with Leave to
Amend.

      Plaintiff is expressly warned that failure to timely file a response to
this Order to Show Cause may result in a recommendation to the District
Judge that this action be dismissed without prejudice for failure to
prosecute and obey Court orders pursuant to Federal Rule of Civil
Procedure 41(b).

      IT IS SO ORDERED.




                                                                  Initials of Clerk kh




CV-90 (03/15) – YWD              Civil Minutes – General                     Page 2 of 2
